                                          Case 5:19-cv-01242-LHK Document 147 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     GREGORY HANDLOSER, et al.,                       Case No. 19-cv-01242-LHK (VKD)
                                                        Plaintiffs,
                                   9
                                                                                          ORDER GRANTING DEFENDANTS’
                                                 v.                                       MOTION FOR LEAVE TO FILE
                                  10
                                                                                          MOTION FOR PROTECTIVE ORDER
                                  11     HCL AMERICA, INC., et al.,
                                                                                          Re: Dkt. No. 145
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants’ motion for leave to file a motion for protective order is granted. They shall

                                  15   file their proposed motion for protective order as a separate docket entry on ECF. Discovery

                                  16   sought by the subject subpoena to Mr. Ethridge is stayed pending resolution of the matter.

                                  17          IT IS SO ORDERED.

                                  18   Dated: August 31, 2020

                                  19

                                  20
                                                                                                   VIRGINIA K. DEMARCHI
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
